DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 10-11, 13-14, 16, 18-20, 24-31 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method wherein the counter tracks one of: a number of packet data convergence protocol (“PDCP”) packets received since a security key was issued, a number of radio resource control (“RRC”) connection state transitions of the remote unit since the security key was issued, and an amount of time elapsed since activation of a user plane connection, 
 	In regards to claim 13, the prior art of reference does not disclose singly or in combination to render an apparatus starts a counter corresponding to a remote unit, wherein the counter is for specific traffic of the identified small-data pattern, wherein the counter track one of: a Non-Access Stratum (“NAS”) counter for small-data packets, and a key refresh timer; determines if a security key is valid based on a value of the counter not exceeding a predefined limit.
 	In regards to claim 25, the prior art of reference does not disclose singly or in combination to render starting a counter corresponding to a remote unit, wherein the counter is for specific traffic of the identified small-data pattern, wherein the counter track one of: a Non-Access Stratum (“NAS”) counter for small-data packets, and a key refresh timer; determining that a security key is valid based on a value of the counter not exceeding a predefined limit, in response to the transceiver receiving small-data traffic associated with the remote unit; triggering a key refresh procedure if the value of the counter indicates the security key is invalid.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.